t c memo united_states tax_court albert william dehr iii and yoeng yoep dehr petitioners v commissioner of internal revenue respondent docket no filed date albert william dehr iii and yoeng yoep dehr pro sese christian speck for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a of the code and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax after a concession by respondent the issues remaining for decision are whether petitioners are entitled to claim car and truck transportation_expenses and telephone expenses as business_expenses on schedule c some of the facts have been stipulated and are so found petitioners resided in yuba city california at the time they filed their petition background during the taxable_year albert william dehr iii petitioner was self-employed as a financial litigation consultant engaged in rico investigations and financial investigations in major civil litigations for attorneys in san francisco denver washington and florida petitioner's consulting activities included reviewing financial records conducting interviews assisting attorneys with depositions locating individuals and drafting reports petitioner was also a member of a real_estate partnership bakos dehr realty bakos dehr mr bakos was an attorney 2the parties agree that petitioners' gross_receipts for the year are dollar_figure as reported on schedule c of the return respondent determined that petitioners are not entitled to claim the earned_income_credit this is a computational adjustment that will be resolved by our decision on the other issues in this case friend in sacramento california petitioner and mr bakos planned to develop a ranch that belonged to mr bakos' father into a public golf course the development of the golf course at the ranch did not pan out petitioner's primary client for the year at issue was a company named ro-tile roofing co ro-tile of petitioner's total gross_receipts of dollar_figure for the year reported on schedule c ro-tile paid dollar_figure to him for services that included accounting financial analysis document drafting court appearances and repairing a kiln petitioners also reported on schedule a of their return dollar_figure in interest_income from ro-tile other clients paid another dollar_figure to petitioner for his services petitioner maintained an office in his home in yuba city for his consulting business ro-tile was located in lodi california south of yuba city petitioners' home had only one telephone line petitioner used the telephone in his home as his business telephone there was also at least some limited personal_use of the home telephone petitioners owned both a ford pickup truck and a lincoln continental automobile yoeng yoep dehr primarily used the lincoln as her personal vehicle petitioner used the truck to drive from his home to and from ro-tile and other locations in rendering services to ro-tile petitioner also used the truck to do a lot of hauling out to the ranch in connection with his real_estate partnership activity he did in addition some computer work for his real_estate partner doc bakos petitioners' daughter was enrolled at the university of the pacific near but south of lodi in stockton california stockton is near enough to lodi that a telephone call from one town to the other is a local call petitioner from time to time visited his daughter in stockton when driving the truck to or from a ro-tile trip petitioners on schedule c of their federal_income_tax return claimed utilities expenses that were actually telephone expenses of dollar_figure and car and truck expenses of dollar_figure using the optional standard mileage rate petitioners' claimed car and truck expenses were based upon percent business use of the truck for a total of big_number miles and dollar_figure percent business use of the lincoln for big_number business miles petitioners also included in their claimed car and truck expenses small amounts for parking fees tolls property taxes and interest after examining their return respondent determined that petitioners are not entitled to claim as business_expenses either their telephone expenses because they are personal expenses or their car and truck expenses because they are unsubstantiated commuting expenses telephone expenses discussion petitioners argue that in their home telephone was strictly for business use according to petitioner he had some business partners including one in japan who needed immediate access to him by fax with respect to some litigation petitioner testified that he connected a computer to his telephone line for the entire year so it could receive any fax that his business associates might send to him concerning the litigation petitioner testified that the amounts paid for telephone service in are shown on a computer printout he presented at trial the actual telephone bills are in storage with his attorneys and unavailable explained petitioner respondent objects to the admission of the computer printout arguing that it lacks relevance we disagree and find the document to be relevant to the issues of whether petitioners made expenditures_for telephone service and the amount expended our resolution of this evidentiary issue does not however dispose_of the issue of the deductibility of the expenses personal_living_and_family_expenses are not generally deductible sec_262 in the case of an individual the basic charge for the first telephone line provided to any residence shall be treated as a personal_expense sec_262 since petitioners had only one telephone line provided to their home in they may not claim as a business_expense their basic monthly charge the amount claimed by petitioners however suggests the charges claimed as expenses for the telephone were beyond the basic monthly charge petitioners must show that they incurred any such expenses primarily for business rather than social reasons rule a 72_tc_433 to the extent that there was an amount for telephone calls beyond the basic monthly charge petitioners have not proven that the charges were attributable to the business and therefore they may not claim them as expenses see irwin v commissioner tcmemo_1996_490 affd without published opinion 131_f3d_146 9th cir car and truck expenses commuting expenses respondent argues that petitioners are not entitled to claim car and truck expenses for their ford truck or their lincoln automobile because petitioner's transportation costs incurred traveling between his home in yuba city and ro-tile in lodi are commuting expenses even if they are not commuting expenses respondent disputes that petitioners have properly substantiated them as business_expenses petitioner argues that his home is the base of my operation and that his only business office is in his home petitioners claimed office-in-home expenses on schedule c and filed form_8829 expenses for business use of your home reporting expenses associated with the home_office no issue was raised by respondent with respect to whether and respondent did not contest that petitioner's business was run from his office in his home generally expenses that a taxpayer incurs in commuting between his home and place of business are personal and nondeductible 326_us_465 32_tc_947 affd per curiam 283_f2d_865 5th cir sec_1_162-2 sec_1_262-1 income_tax regs expenses_incurred however in going between two or more places of business may be deductible as ordinary and necessary business_expenses under sec_162 if incurred for business reasons 335_f2d_496 5th cir affg tcmemo_1962_233 heuer v commissioner supra a taxpayer may deduct the expenses of traveling between two places of business one of which is an office in his home that is the taxpayer's principal_place_of_business for the trade_or_business conducted by the taxpayer at those other work locations 73_tc_766 since it is uncontested that petitioner's home_office was his principal_place_of_business we find that car and truck expenses shown to have been incurred by petitioner in traveling between his business office in his home and other business locations are business_expenses see 101_tc_537 wicker v commissioner tcmemo_1986_1 substantiation petitioners must show that the amounts claimed are deductible business_expenses rule a 292_us_435 65_tc_87 affd per curiam 540_f2d_821 5th cir failure to prove the exact amount of an otherwise deductible item may not always be fatal because generally unless precluded by sec_274 we may estimate the amount of such an expense and allow the deduction to that extent 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir sec_274 provides however that no deduction shall be allowed with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or sufficient evidence to corroborate the taxpayer's own testimony the amount of the expenditure or use based on the appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of each expenditure or use listed_property includes any passenger_automobile and any other_property used as a means of transportation sec_280f and ii generally a passenger_automobile is any four-wheeled vehicle made for use on public roads weighing less than big_number pounds sec_280f property used as a means of transportation includes trucks and any other vehicle for transporting persons or goods sec_1_280f-6t b temporary income_tax regs fed reg date because both petitioners' lincoln and their pickup truck fall within the definition of listed_property expenses for_the_use_of both must meet the substantiation requirements of sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date sec_1 d -1 income_tax regs in part grants to the commissioner authority to prescribe rules for mileage allowances for ordinary 3certain special use vehicles are excluded sec_280f and necessary expenses for local transportation and rules were prescribed for the year see revproc_93_51 1993_2_cb_593 as part of their attempt to meet the substantiation requirements petitioners provided the court with a handwritten document that petitioner testified is a record of starting and ending mileage for each of the vehicles the pickup truck and the lincoln the document indicates the total miles driven for the year for each vehicle big_number miles for the truck and big_number miles for the lincoln the lincoln of the total mileage for the lincoln petitioners claimed big_number as business miles on a statement attached to their return on the same statement petitioners indicated that they possessed written evidence to support the claimed business use no such written evidence was offered at trial petitioner instead testified that to determine business mileage he took the total mileage of big_number and reduced it by big_number for his wife's personal_use mileage when asked how he determined personal_use mileage petitioner replied that was a guesstimate by what my wife was using to drive around petitioner's use of a guesstimate of personal mileage means that the number of business mile sec_4respondent noted a relevance objection to petitioners' stipulated computation we disagree and find the document to be relevant remaining after his subtraction from the total mileage is also a guesstimate we find that petitioner's guesstimate of business miles driven in the lincoln automobile does not constitute an adequate record or other_sufficient_evidence with which to substantiate the business use of listed_property as required by sec_274 see sec_1_274-5t temporary income_tax regs supra the pickup truck of the big_number total business miles claimed for_the_use_of the pickup truck petitioner testified that he drove big_number miles to from and for ro-tile the difference between the total mileage and the ro-tile mileage was probably associated with his bakos dehr realty endeavor petitioner testified petitioners provided no other records or corroborating evidence to substantiate the business use of the truck in the alleged real_estate activity petitioners may not claim as a busine sec_5petitioners reported no partnership income or deductions for the taxable_year we assume that petitioner's real_estate activities generated at best startup or preopening expenses sec_195 startup or preopening expenses are not deductible under either sec_162 or sec_212 93_tc_684 75_tc_424 affd without published opinion 691_f2d_490 3d cir 22_tc_858 even if substantiated deduction of such expenses is specifically denied by sec_195 expense the unsubstantiated portion of the truck mileage related to the alleged real_estate activity as substantiation for petitioner's remaining big_number mile business use of the truck for his work with ro-tile he provided two calendars for the year petitioner testified that he kept one calendar that was thrown into the car that i would run around in the car with and one at home on the wall for days when he expected to travel to ro-tile a 162-mile round trip petitioner testified that he made a notation of the letters rt on the calendars petitioner said that sometimes he failed to make notations in the calendar that he kept at home and indeed there are many fewer rt notations on that calendar than on the one he carried with him in the car petitioner testified that he made the rt notations in advance because i tried to plan my month there are crossed out rt notations that represent days he thought he was going to ro-tile but for some reason did not according to petitioner petitioner made rt notations that were not crossed out on his car calendar 6respondent notes a relevance objection to these stipulated items we find them however clearly relevant to whether petitioner has substantiated the business use of his truck under sec_274 7in the context of the other evidence in this case we assume petitioner was referring to his pickup truck when he testified that the calendar was kept in his car petitioner also testified that on certain days he had to travel an additional distance to concord and to pleasant hill california to pick up ro-tile's payroll and return to ro-tile on each of those occasions according to petitioner he would visit a hamburger joint called fuddruckers located in concord for that reason petitioner stated that he made the notation fudd on calendar days when he went to concord petitioner gave no testimony on the additional distance he traveled on fudd or payroll days he did supply an adding machine tape on which several entries of various amounts of mileage are added to produce the sum of big_number no other explanation or evidence was provided for the fudd trips sec_274 and the regulations thereunder call for substantiation of each element of every business use of listed_property the level of detail required for adequate substantiation however depends on the facts and circumstances of each case where the taxpayer makes regular trips to a fixed location he may satisfy the adequate record requirement by recording the total number of miles driven the length of the route once and the date of each trip at or near the time of the trips sec_1_274-5t temporary income_tax regs supra petitioners failed to provide an adequate record of substantiation or other_sufficient_evidence for the big_number miles of travel denoted as fudd or payroll travel or for claimed parking fees tolls property taxes and interest sec_1 5t c iii temporary income_tax regs fed reg date we find however that petitioners under the facts and circumstances of this case have provided an adequate record of substantiation for_the_use_of their truck for round-trips of miles each or big_number miles of business transportation from petitioner's home_office to and from ro-tile in to reflect the foregoing decision will be entered under rule
